UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7044



ISAAC EUGENE SLAPPY,

                                           Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA JUSTICE COMMITTEE; AT-
TORNEY GENERAL OF THE STATE OF SOUTH CAROLINA,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. C. Weston Houck, Chief District
Judge. (CA-94-109-2BD)


Submitted:   February 26, 1998            Decided:   March 18, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Isaac Eugene Slappy, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina; Barbara Murcier
Bowens, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his Fed.

R. Civ. P. 60(b), motion for relief from judgment. We have reviewed

the record and the district court's opinions and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. See Slappy v. State of South Carolina Justice Comm., No. CA-
94-109-2BD (D.S.C. June 12, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2